            Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 1 of 11



                  IN THE. UNITED STATES DISTRICT C9) U
                  FOR THE MIDDLE DISTRICT OF ALMA          MED
                             EASTERN DIVISION                       b
                                                 2020 FEB 2 A 11: l
                                                             nt,!77-.1pA
                                                                    .-
 CARLIS HARRELL,                                                           E TT, CLK
                                                                            COURT
                                                                           ,„J ALA
       PLAINTIFF,

 VS.                                           CV NO.: 3°,14)'(
                                                              , k1 • 1#)..k

BACKWATER MARINE TOWING
& SALVAGE,LLC,and CHAD
GILLILAND,

       DEFENDANTS.                             JURY TRIAL DEMANDED

                                      COMPLAINT

I.     JURISDICTION

       1.       The jurisdiction ofthis Court is invoked pursuant to 28 U.S.C. §§ 1331,

1343(4), 2201 and 2202 and pursuant to the Fair Labor Standards Act(TLSA"),29

U.S.C. § 201, et seq. District Court jurisdiction exists pursuant to 29 U.S.C. §§

216(b) and 217 and 28 U.S.C. § 1331. The jurisdiction of this Court is invoked to

secure the protection and redress the deprivation of rights secured by the FLSA.

II.    PARTIES

       2.      Plaintiff, Carlis Harrell, (hereinafter "Plaintiff') is a resident of

Alexander City, Tallapoosa County, Alabama, and performed work for the

Defendants in the counties composing the Middle District of Alabama during the

events ofthis case. Plaintiff was an employee within the contemplation of29 U.S C.
        Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 2 of 11



§ 203(e)(1). Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action lies in the

Middle District, Eastern Division.

       3.    Defendant Backwater Marine Towing & Salvage, LLC, (hereinafter

"Defendanr) is a company registered and doing business in the State of Alabama

and has sufficient minimum contacts with the State of Alabama that it is subject to

service of process in Alabama. Defendant Backwater Marine Towing & Salvage,

LLC is engaged in commerce from the production of goods as contemplated by 29

U.S.C. §§ 203(r), 203(s). Therefore, this Court has jurisdiction over Defendant.

       4.    Defendant Chad Gilliland (hereinafter "Gillilane), is an individual and

resident of Alexander City, Tallapoosa County, Alabarna, as well as the owner of

Backwater Marine Towing & Salvage, LLC; he supervised the day-to-day

operations of Defendant, Backwater Marine Towing & Salvage, LLC, meaning that

he is an employer as defined by the FLSA.

III.   STATEMENT OF FACTS

       5.    Plaintiff hereby incorporates by reference each of the allegations

contained in paragraphs 1-4 above.

       6.    Defendants hired Plaintiff on or about March 2, 2018:

       7.    Defendants employed Plaintiff as a general laborer.

       8.    At the inception of the employment relationship, Defendants,

specifically Defendant Gilliland, miss-classified Plaintiff as an independent
        Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 3 of 11



contractor that was exempt from the FLSA's requirement to pay overtime premium

for hours worked in excess of forty during a work week.

      9.    From March 2, 2018 until February 1, 2019, Defendants paid Plaintiff

various hourly rates.

      10.   Beginning February 1, 2019, Defendants, specifically Defendant

Gilliland, miss-classified Plaintiff as a salaried employee that was exempt from the

FLSA's requirement to pay overtime premium for hours worked in excess of forty

during a work week.

      11.   From February 1,2019 through July 31,2019 Defendants paid Plaintiff

a salary of$1,750 twice per month.

      12.   From August 1, 2019 through December 2, 2019, Defendants resumed

compensating Plaintiff with various hourly rates.

      13.   During the two years preceding the filing of this Complaint, Plaintiff

typically worked over forty hours in a work week.

      14.   Defendants never compensated Plaintiff at a rate of one and one-half

times his regular hourly rate for hours worked in excess offorty during a work week.

      15.   Defendants ended the employment relationship with Plaintiff on

December 2, 2019.
          Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 4 of 11



IV.   COUNT ONE — FLSA — Overtime Violations

      16.     Plaintiff hereby incorporates by reference each of the allegations

contained in paragraphs 1-15 above.

      17.     During the three years preceding the filing ofthis Complaint,Defendant

Backwater Marine Towing & Salvage, LLC was, and is, an enterprise engaged in

commerce or the production of goods in commerce as defined by 29 U.S.C.

203(s)(1).

      18.     During the three years preceding the filing of this Complaint,Defendant

Backwater Marine Towing & Salvage, LLC has been, and is, a company wherein

two or more employees, including the Plaintiff, were, and are, engaged in interstate

commerce and whose employees handle and/or work on goods that have been moved

in and/or produced in commerce.

      19.     On a rolling quarterly basis, Defendant Backwater Marine Towing &

Salvage, LLC's gross annual volume ofrevenue exceeded $500,000 per year for the

calendar years of2017, 2018, and 2019.

      20.     At all times relevant to this action, Defendant Backwater Marine

Towing & Salvage, LLC was an employer of Plaintiff as defined by 29 U.S.C. §

203(d).
        Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 5 of 11



      21.    At all times relevant to this action, Defendant Gilliland managed the

day-to-day operations of Defendant Backwater Marine Towing & Salvage, LLC

such the he was an employer of Plaintiff as defined by 29 U.S.C. § 203(d).

      22.    During the three years preceding the filing of this Complaint, Plaintiff

was an employee of Defendants as defined by 29 U S.C. § 203(e)(1).

      23.    Plaintiff and others employed by Defendants were engaged in interstate

commerce and/or the production of goods for interstate commerce while working

for Defendants. Plaintiffs interstate commercial activity included, but was not

limited to, towing Defendants' customers' boats on various lakes in Alabama and

Georgia; delivering fuel to Defendants' customers; jump starting the batteries of

Defendants' customer's boats; performing salvage operations on Point A Lake,

Thurlow Resovoir, Lake Wedowee,the Coosa River, the Alabama River, the Black

Warrior River, the Tombigbee Waterway, Lake Martin, Smith Lake, Logan Martin

Lake, and Lake Harding(GA); and, provide mechanic services necessary to operate

Defendants' boats that are integral to Defendants' business operations.

      24.   Defendants directed Plaintiff to transport Defendants' boats via trailer

over United States Highways and Interstate Highways.

      25.   Defendant Gilliland provided Plaintiff with a company credit card to

make purchases for the benefit of Defendants.
        Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 6 of 11



      26.     Plaintiff ordered parts and equipment through internet website

merchants outside ofthe State of Alabama.

      27.     Shortly after Hurricane Matthew, Defendants directed Plaintiff to

deliver supplies to its other employees working salvage operations near Panama City

Beach, Florida.

      28.     During 2019, Defendants directed Plaintiff to retrieve supplies from

one of its warehouses located in Georgia and return to Alabama.

      29.     During the two years preceding the filing of this Complaint, Plaintiff

worked in excess offorty hours during a work week on at least one or more occasion.

      30.     From the beginning of his employment through late September 2018,

Plaintiff worked in excess of forty hours during a work week for the benefit of the

Defendants

      31.     From late September 2018 through March 2019, Plaintiff occasionally

worked in excess of forty hours during a work week for the benefit of the

Defendants.

      32.     From March 2019 through late September 2019, Plaintiff worked in

excess offorty hours during a work week for the benefit of the Defendants.

      33.     From late September 2019 through December 2, 2019, Plaintiff

occasionally worked in excess of forty hours during a work week for the benefit of

the Defendants.
          Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 7 of 11



        34.   Frorn March 2, 2018 until February 1, 2019, Defendants paid Plaintiff

various hourly rates.

        35.   From February 1, 2019 through July 31,2019,Defendants paid Plaintiff

a salary of $1,750 twice per month.

        36.   From August 1, 2019 through December 2, 2019, Defendants resumed

compensating Plaintiff with various hourly rates.

        37.   From March 2018 through December 2, 2019, Defendants failed to pay

Plaintiff any overtime premium for all hours worked in excess of forty in a work

week.

        38.   Defendants never provided Plaintiff with a time clock to record his time

worked.

        39.   Defendants furnished most of the tools and supplies necessary for

Plaintiff to perform the labor he provided.

      40.     Defendant Gilliland directed Plaintiff as to what tasks to perform each

day and the order those tasks were to be performed.

      41.     Defendants did not provide additional compensation to Plaintiff based

on the value of salvage recovered.

      42.     Defendants did not reduce Plaintiffs compensation based on the value

of salvage recovered.
        Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 8 of 11



      43.    Defendants did not require Plaintiff to hold any special license or

certifications in order to perform the labor that Plaintiff provided to Defendants'

customers.

      44.    From March 2, 2018 through February 1, 2019, Defendants classified

Plaintiff as an independent contractor.

      45.    On February 1, 2019, Defendants demanded that Plaintiff enter a

contract to work for a salary.

      46.    From February 1, 2019 through December 2, 2019, Defendants

classified Plaintiff as an employee as defined by 29 U.S.C. § 203(e)(1).

      47.    Defendants employed at least six other persons.

      48.    Plaintiff did not have the authority to hire any other employees for the

benefit of Defendants' business.

      49.    Plaintiff did not have the authority to terminate any of Defendants'

existing employees for the benefit of Defendants' business.

      50.    Plaintiffs labor performed for the benefit of Defendants' was entirely

manual in nature, such that the only paperwork duties he performed were taking a

customer's narne, address, and contact information necessary to produce an invoice

for the services rendered.

      51.    Defendants issued Plaintiff a 1099 for the 2018 tax year.

      52.    Defendants issued Plaintiff a 1099 and a W-2 for the 2019 tax year.
          Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 9 of 11



         53.   Defendant Backwater Marine Towing & Salvage, LLC engaged in a

business relationship with TowBoatU.S., which is a membership service, similar to

the American Automobile Association, that provides towing and mechanical

services to its rnembers' boats.

         54.   Defendants directed Plaintiff to sell memberships to TowBoatU.S.

         55.   Defendants promised to compensate Plaintiff extra commission for

selling memberships to TowBoatU.S.

         56.   During 2019, Defendants failed to compensate Plaintiff any

commissions for the memberships sold to TowBoatU.S.

         57.   Plaintiff performed duties for the benefit of Defendants' business was

work performed that was necessary to conduct the regular day-to-day operations of

the business.

         58.   Defendants paid     and   provided for     most of the      necessary

instrumentalities and tools for Plaintiff to perform his job duties necessary for the

day-to-day operations of Defendants' business.

         59.   Plaintiffs services performed for the benefit of Defendants did not

present an opportunity for profit or loss for Plaintiff based on his own managerial

skill.
       Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 10 of 11



      60.    Defendant Chad Gilliland determined the pay practices and policies for

employees and independent contractors of Defendant Backwater Marine Towing &

Salvage, LLC.

      61.    Defendants required Plaintiff to wear T-Shirts bearing TowBoatU.S.

when performing tasks for the benefits ofthe Defendant.

      62.    Defendants did not require Plaintiff to possess any special skills that

require licensing by any government agency or specialized training requiring a

certificate from a vocational school or degree from a community college or

university in order to perform his job duties.

      63.    As the result of Defendant's willful and intentional violation of the

FLSA,Plaintiff has been damaged, suffering loss of overtime pay.

  V. PRAYER FOR RELIEF

      WHEREFORE,Plaintiff respectfully prays for the following relief:

      A.     The Court issue proper process to compel Defendants to answer or

otherwise plead to the allegations contained in the Complaint;

      B.     This Court award Plaintiff the amount of his unpaid overtime pay,

unpaid overtime premium, unpaid minimum wages (if any), liquidated damages

equal to the amount of all unpaid wages; nominal damages; and special damages;

      C.     That Plaintiff be granted judgment against Defendant for all reasonable

attorneys' fees, costs, disbursements and interest; and
       Case 3:20-cv-00121-SRW Document 1 Filed 02/21/20 Page 11 of 11



      D.     For such other and further relief as this Court deems equitable, proper

and just.




OF COUNSEL:

 ALLEN D. ARNOLD,LLC
A Member of The Five Points Law Group, LLC
2151 Highland Avenue South, Ste. 205
Birmingham, Alabama 35205
T:(205)252-1550
F:(205)502-4476
allen(&,5pointslaw.com


              PLAINTIFF REQUESTS TRIAL BY STRUCK JURY




                                                           OF COUNSEL

DEFENDANTS ADDRESSES:
Backwater Marine Towing & Salvage, LLC
c/o Chad Gilliland
1744 Timber Trail
Alexander City, AL 35010

Chad Gilliland
2036 Cherokee Road, Ste. 197
Alexander City, AL 35010
